Citation Nr: 1643260	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with alcohol dependence, rated as 70 percent disabling.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from October 1958 to February 1962, and from January 1963 to March 1980.  His awards and decorations include the Purple Heart Medal, the Combat Infantryman's Badge, and the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a rating in excess of 50 percent for PTSD.

In July 2015, the Board remanded the issue on appeal for evidentiary development, to include a VA examination.  In a January 2016 rating decision, the RO increased the Veteran's PTSD rating to 70 percent disabling, effective December 22, 2011.  As this award does not constitute a full grant of the benefits sought on appeal, the claim for an increased rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  In April 2016, the Board remanded the matter for a second time for further development.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was granted by the RO in a September 2012 rating decision effective June 27, 2011.  

The Veteran was previously represented in this matter by the North Carolina Department of Veterans Affairs (NCDVA).  In April 2016, and again in July 2016, he submitted written correspondence indicating he wished to remove NCDVA as his representative and proceed pro se.


FINDING OF FACT

The Veteran's PTSD with alcohol dependence has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; total occupational and social impairment due to PTSD with alcohol dependence has not been shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in June 2012.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  VA has obtained records of the Veteran's VA outpatient treatment, as well as progress notes from the Veteran's psychiatrist, Dr. Jabbour, which the Veteran identified as being relevant to his claim.  The Veteran was afforded a VA psychiatric examination in June 2012.  Pursuant to the Board's July 2015 remand, another VA psychiatric examination was performed in December 2015.  Additional VA and private records were obtained and associated with the record in compliance with the Board's April 2016 remand.  Lay statements of the Veteran have also been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating for PTSD with Alcohol Dependence

The Veteran contends that his service-connected PTSD with alcohol dependence is more severe than what is reflected by his current disability rating.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 70 percent rating from December 22, 2011 for PTSD with alcohol dependence, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g.,  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD with alcohol dependence most nearly approximates impairment warranting the currently assigned 70 percent rating.

Service connection for PTSD was originally granted in April 2004; at that time, a 50 percent rating was assigned.  The Veteran submitted the instant claim for an increased rating in December 2011, stating that his condition had gotten worse and that he was "unable to work because of my PTSD condition."

Along with his claim, the Veteran submitted a copy of an October 2011 evaluation from his private psychiatrist, Dr. Jabbour.  The report indicated that the Veteran had been diagnosed with PTSD about 10 years ago, but was not receiving any treatment.  He stated that his service in Vietnam "changed his life" and that since coming back from Vietnam he started drinking and continued to this day.  He reported having about 7 to 8 drinks daily for the last 25 years.  His wife described him as not talking to anybody and indicated that he did not like to leave the house or communicate.  She stated he had been that way since coming back from Vietnam.

The psychiatrist noted that the Veteran had repeated and disturbing memories about his shrapnel injury in Vietnam (for which the Veteran is separately service connected).  He also had disturbing dreams, and felt sometimes like he was still there.  He got very upset when talking about Vietnam, to the point where he would get a physical reaction, to include heart pounding, trouble breathing, and breaking out in sweat.  He avoided thinking about Vietnam at any cost.  The Veteran reported that he had a significant loss of interest in activities he used to enjoy.  He also had a feeling of being distant and cut off from other people.  He felt emotionally numb and unable to have loving feelings for the people he was close to.  He reported feeling that his future was somehow going to be "cut short."  He had middle and late insomnia, where he slept about 2-3 hours.  He reported feeling irritable with angry outbursts.  He had difficulty concentrating.  He was hypervigilant and startled easily.  In addition, he reported getting very little pleasure from things he used to enjoy, and indicated that he felt guilty, worthless, indecisive, and that he may be punished.  He reported having thoughts of killing himself, but indicated he would not carry them out.  He reported feeling restless and agitated.  He reported having no energy, and stated he had a hard time keeping his mind on anything.  He also found that he was tired easily.  He indicated that he worried about episodes of panic, and indicated he had changed his behavior so he would not have more of them.

On mental status examination, the Veteran had some psychomotor retardation but maintained good eye contact.  He seemed to be a reliable historian but had some memory lapses; he had to be corrected several times by his wife, which indicated memory, focus, and attention problems.  His mood was depressed and anxious.  His affect was congruent to his mood.  Thought processes were generally goal-directed and linear, with some thought blocking.  He was oriented, but had a problem focusing and concentrating.  He had fair insight and judgment.

The psychiatrist diagnosed the Veteran with PTSD, chronic; major depressive disorder, moderate to severe; and panic disorder with agoraphobia.  He assigned a GAF score of 39.  He prescribed trazodone and citalopram, as well as continued psychotherapy.

Progress notes from Dr. Jabbour dated in November 2011 and March 2012 reflect that the Veteran continued to have irritability but that he was feeling a little bit better.  He continued to reported flashbacks and nightmares, and indicated that he still stayed at home and did not like to socialize.  On mental status examination in March 2012, he was slightly anxious and depressed with a constricted effect but showed some improvement.

On VA examination in June 2012, the Veteran reported that he felt his symptoms had worsened over the past several years, in particular his sleeping problems and anxiety.  He stated that he "cannot any longer converse with other people," and indicated that he slept only 2 or 3 hours consecutively.  He reported that the medication helped somewhat but that he did not like taking it.  He indicated that he tried to stay away from crowds.  He stated he "has no problem leaving the house, but prefers to be in places where he can enjoy solitude and nature."  He denied feeling anhedonic, stating he enjoyed gardening and being in nature.  He reported enjoying being around his family, as long as there was little conflict in their interactions.  He reported having difficulty with anger and irritability, noting that his wife tried to avoid topics that made him "lose it" and become short fused.  He stated he was somewhat hypervigilant, always surveying his surroundings for any imminent threats.  He also endorsed feeling "on edge" at times.  He denied any suicidal ideation, though he reported that he was not fearful of death or dying.  He reported waking up in a cold sweat after having a bad dream approximately once or twice a month.  He denied feeling sad.  He reported having "depressed feelings" but stated that he was able to circumvent those by engaging in a pleasurable activity such as gardening.  He denied panic attacks.

The examiner noted such symptoms as anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In terms of social, marital, and family history, the Veteran reported that he and his wife had been married almost 53 years.  He described his relationship with his wife as "friends," although his short fuse had tested their marriage.  The Veteran reported having a "good" relationship with his sons and grandchildren.  In terms of occupational history, the Veteran reported that he worked for the Post Office before retiring in 2005 in an effort to "get away from dealing with people."

Overall, the examiner found that the Veteran's PTSD and alcohol dependence were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  (The examiner indicated that it was not possible to differentiate what portion of each symptom was attributable to PTSD vs. alcohol dependence; as a result, both disorders were considered in the overall disability picture.)

A July 2012 progress note from Dr. Jabbour reflects that the Veteran continued to have flashbacks, nightmares, and depression.  In November 2012, he reported that he was drinking one pint of liquor daily.  At that time, Dr. Jabbour noted that the Veteran appeared somewhat unkempt with a very constricted affect.  There was no evidence of psychosis or delusions.

In February 2013, the Veteran reported that he had not cut back on his drinking.  In May 2013, he appeared at his appointment with Dr. Jabbour looking disheveled and complaining of flashbacks, nightmares, and feelings of anxiety and depression, but with no evidence of psychosis or delusions.  He reported that he stayed home most of the time and did not have much interaction with people.  In August 2013, he reported no increase in alcohol consumption but stated that he could not stop and was unwilling to stop drinking alcohol.

Progress notes from December 2013, March 2014, June 2014, September 2014, December 2014, April 2015, August 2015, and November 2015 from Dr. Jabbour reflect that the Veteran reported ongoing problems with socialization, as well as symptoms including nightmares, flashbacks, and impaired memory.  Mental status examinations reveal that the Veteran was cooperative with no speech abnormalities; his thought processes were normal; and he denied hallucinations.  There was no indication of suicidal or homicidal thoughts.  No paranoia or delusions were noted, although the Veteran did note an obsession with being safe.  Assigned GAF scores were no lower than 45.  Throughout this period, the Veteran consistently reported drinking about a fifth of liquor daily.

On VA examination in December 2015, the Veteran reported that he spent his days by himself in the yard, often gardening.  He indicated that he could not, for example, go grocery shopping alone.  His PTSD-specific symptomatology included recurrent memories of traumatic events, recurrent distressing dreams, intense or prolonged psychological distress at exposure to cues, avoidance behavior, persistent negative emotional state, markedly diminished interest or participation in activities, feelings of detachment or estrangement from others, irritability, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, and sleep disturbance.  He also exhibited depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.

The examiner noted that the progress notes from Dr. Jabbour indicated the Veteran was drinking a fifth of gin every day, and that attempts to cut back had been unsuccessful.  However, on the day of the examination the Veteran reported drinking a fifth "more or less" in a week.  The examiner took note of the GAF scores assigned by Dr. Jabbour but indicated that such scores were no longer required for diagnosis.

In terms of social, marital, and family history, the Veteran reported that he was still married to his wife, and that she "gives me my space."  He occasionally talked to his children by phone.  If there was any conflict in the home, he would withdraw to his room or go outside.  He reported that he did not belong to any organizations because "I am a loner."  Since his last examination, his mother passed away; he reported that he loved his mother but that her death was not traumatic because "I have not been close to people for a long time."

On mental status examination, the examiner indicated that the Veteran wore casual attire with good hygiene and fair grooming.  Psychomotor activity was within normal limits, and speech and eye contact were good.  The Veteran was cooperative, and his affect was stable.  His mood was constricted; the Veteran reported his mood was "not good, very irritable," and he described having a depressed mood with a "very low tolerance of people."  He was orientated and his thought processes and content were unremarkable.  Attention, judgment, and insight were good.  He denied delusions and hallucinations.  He denied suicidal or homicidal thoughts.  Impulse control was good, and no memory problems were noted.  Overall, the examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.

In January 2016, the Veteran submitted correspondence arguing that the VA examination reports of record did not capture his disability picture.  He argued that Dr. Jabbour's progress notes more accurately portrayed his PTSD symptoms, which amounted to "major impairment."  Thereafter, the Veteran submitted progress notes from Dr. Jabbour dated from February 2016 and May 2016, which reflected continued problems with socialization and drinking.  At each appointment, the Veteran presented with disheveled attire and blunted affect with psychomotor retardation; however, he was cooperative and had normal speech and though processes, and there was no evidence of hallucinations or suicidal or homicidal thoughts.

The aforementioned evidence reflects that the Veteran's PTSD and alcohol dependence has been manifested by avoidance behaviors, flashbacks, hyperarousal, difficulty sleeping (including nightmares), anger, irritability, anxiety (accompanied by panic attacks), obsessive thoughts about being safe, mistrust of others, social isolation, disturbance of motivation and mood, abnormal affect, memory loss, and neglect of personal appearance and hygiene.  These symptoms are consistent with the currently assigned 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130.

However, at no point during the appeal period has the Veteran's PTSD with alcohol dependence been shown to have met the criteria for a higher, 100 percent rating.  As noted above, the Veteran has maintained relationships with his wife and children throughout the appeal period.  VA examination reports show that he was alert and socially appropriate.  He has denied persistent delusions or hallucinations, and the VA examination reports and private progress notes indicate that his judgment and insight are intact.  There is no evidence of psychosis in the record.  In addition, there is no indication in the record that the Veteran is a danger to himself or others.  Aside from the October 2011 evaluation in which he described passively thinking of suicide, he has consistently denied suicidal and homicidal ideation.  The Board finds that the Veteran's psychiatric symptoms (including symptoms associated with his alcohol dependence), considered in isolation from his other service-connected disabilities, do not demonstrate total impairment, as illustrated by the criteria for a 100 percent rating.

The Board further finds that none of the GAF scores assigned during the appeal period, alone, provide the basis for assigning a 100 percent rating.  According to DSM-V, a GAF score ranging from 41-50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Here, the Board acknowledges Dr. Jabbour's assignment of a GAF score of 39 in October 2011, as well as his assignment of GAF scores of 45 in subsequent progress notes.  However, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board finds that the overall evidence establishes a level of impairment that is consistent with the Veteran's currently assigned 70 percent rating.

In sum, the evidence demonstrates that the overall impairment caused by the Veteran's PTSD with alcohol dependence more nearly approximates occupational and social impairment with reduced reliability and productivity, for the entire appeal period.  Total occupational and social impairment due solely to psychiatric symptomatology has not been established.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disability on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected PTSD with alcohol dependence is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The rating assigned for this disability fully contemplates this symptomatology.  To the extent the records indicates that the Veteran's PTSD symptomatology and alcohol dependence are mutually aggravating, the Board notes that VA has considered all symptomatology associated with his alcohol abuse and incorporated it into the current 70 percent rating.  Moreover, his current evaluation contemplates significant functional impairment.  In sum, when considering the entire record, it cannot be said that the available schedular evaluations for the disability on appeal are inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization due to psychiatric symptoms, and although his disability likely has affected his employability, there is nothing in the record to indicate that it causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD with alcohol dependence, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD with alcohol dependence is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


